DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 20 October 2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 18 January 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  
In this case, an NPL appears to have been filed on 18 January 2021 without a corresponding IDS listing. The information in the NPL has not been considered. 


Drawings 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Cl.5-6: “the outlet cooling passage” and/or “a second outlet-inside cooling passage” supplying air to “the second stage turbine blade[s]”; Figs 2-3 only show this arrangement as an alternative to the arrangement claimed in claim 1 (with an external supply passage and connection cooling passage supplying the second stage turbine blade[s] via the second stage turbine vane[s]). The Drawings do not show the claimed combination of claim 1 with claims 5 and 6. See also, 112a and 112b rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities: 
claim 20:  “externa” is believed to be in error for --external--
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 5 and 6, the recitations of “the outlet cooling passage” and/or “a second outlet-inside cooling passage” supplying air to “the second stage turbine blade[s]” are not supported under 112a in combination with the limitations of claim 1 (requiring an external supply passage and connection cooling passage supplying the second stage turbine blade[s] via the second stage turbine vane[s]). The original disclosure does not provide support for the claimed combination. Claims filed 01 October 2018 claim these features in separate dependency chains, and therefore in the alternative. Specification filed 01 October 2018 describes these two arrangements as separate embodiments ([0044-45, 51]); [00110-111, 120-121] discuss only the embodiment claimed in claim 1; [00127, 131, 137-142] discuss only the embodiment claimed in claims 5-6; and [00136] contrasts the two arrangements. Figure 2 only shows the features of claim 1 and Fig 3 only shows the features of claims 5-6. The Drawings do not show the claimed combination of claim 1 with claims 5 and 6, together. See 112b discussion below.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-9, 12, 14-18, and 20-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 5-9, 12, 14-18, and 20-22, throughout the claim(s) “air” (incl. outlet cooling and external passage cooling) is recited both positively and functionally, without consistency and it is unclear whether and when Applicant intends to positively or functionally recite the “air” and which recitations of “air” correspond to which previous recitations of “air”. For example, in claim 1, both the air in the outlet-outside passage and the outlet-inside passage are called “outlet cooling air”, it is unclear whether the air flowing in the outlet-outside cooling passage (apparently structurally separate from the outlet-inside cooling passage) is the same as, or different from, the air flowing in the outlet-inside cooling passage. 
Dependent claim 2 is also rejected.
Regarding claims 5-6, the recitations of “the outlet cooling passage” and/or “a second outlet-inside cooling passage” supplying air to “the second stage turbine blade[s]” are not supported under 112a in combination with the limitations of claim 1 (requiring an external supply passage and connection cooling passage supplying the second stage turbine blade[s] via the second stage turbine vane[s]). Thus, it is unclear whether Applicant meant claims 5-6 to be independent claims or dependent claims on claim 1; or perhaps Applicant means to claim the features of claims 5-6 as alternative to the corresponding features of claim 1. The claims are interpreted as the last. 
Regarding claim 8, the recitation of a single cooling unit for the “at least one” passage renders the claim indefinite because it is unclear whether, for the case of multiple passages, there is still a single cooling unit that cools multiple passages, or whether there are multiple cooling units, with a single cooling unit for each passage. 
Regarding claim 9, the recitation of “respective passages” renders the claim indefinite because it is unclear whether this can refer to “the at least one” passage claimed in claim 8, when there is only one passage for claim 8. 
Regarding claim 18, the recitation of “simultaneous[ly]” cooling blades and vanes of the same stage renders the claim indefinite because Applicant appears to be using the term contrary to the accepted definition of the term. Simultaneous operation is generally accepted to mean, at the same time. However, the disclosure shows the turbine vanes and blades of the same stage being in series relative to the connection cooling passage. Thus, the cooling occurring serially rather than simultaneously (in parallel). Thus, it is unclear how Applicant means the term “simultaneously”, thereby rendering the claim indefinite. 
Regarding claim 22, the recitation “[t]he method of claim 1” renders the claim indefinite because claim 1 is a gas turbine (claim 18 is a method). However, the body of the claim refers to features that are claimed in claim 1 (and not in claim 18) Thus, it is unclear if Applicant means claim 22 to depend from claim 1 or claim 18. It is interpreted as depending from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier 9546603 in view of Foust 8495883, Chen 6487863, Dobbeling 10544680, Takamura 20170234135, and Weaver 8408866. 
Regarding claim 1, Meier teaches a gas turbine (Figs 1-2; 100, 200) comprising: 
a casing (Figs 1-2 below); 
a compressor (130) housed in the casing and configured to draw and compress air (Figs 1-2); 
a combustor (142) configured to produce combustion gas by mixing fuel with the air and combusting the mixture (Figs 1-2); 

    PNG
    media_image1.png
    937
    1325
    media_image1.png
    Greyscale

a turbine (150) that includes multiple turbine stages and is configured to rotate a plurality of turbine blades (Figs 1-2; e.g. 242) using the combustion gas, 
the multiple turbine stages including a first stage (incl. 230, 240) having a pair of a first stage turbine blade (242) and first stage turbine vane (232), and at least a second turbine stage having a pair of a second stage blade and a second stage vane (Figs 1-2);
an outlet cooling passage (including 212, 214, 216, 210, 250) configured to extract outlet cooling air from an outlet of the compressor (at 134) and to supply the outlet cooling air to the turbine without having the air pass through a central shaft (Fig 2 above) of the turbine (Fig 2), 
the outlet cooling passage comprising: 
an inlet portion (212) including a branch formed outside the combustor (Fig 2), the branch having an inlet port (at 134) and first and second outlet ports (to 216, 214) respectively communicating with the inlet port (via 250, 210), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the outlet cooling air from the compressor (Fig 2), the first and second outlet ports connected to each other at one end of the branch (via 210, 250 to 212); 
an outlet-outside cooling passage (216) connected to the first outlet port of the inlet portion and configured to extract the outlet cooling air from the outlet of the compressor to an outside of the casing (Fig 2) and to directly supply the outlet cooling air to the first stage turbine vane (232), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2); and 
an outlet-inside cooling passage (214) connected to the second outlet port of the inlet portion and configured to extract the outlet cooling air from the outlet of the compressor into an inside of the casing and to supply the outlet cooling air to the first stage turbine blade (242), the outlet-inside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Fig 2).
Meier further teaches the features of system 200 are applicable to industrial gas turbine engine applications (Col.9 ll.36-40).
Meier does not teach one stage of the multiple turbine stages including a pair structure having one turbine vane of a plurality of turbine vanes and one turbine blade of the plurality of turbine blades, the multiple turbine stages including a third turbine stage having a pair of a third stage turbine blade and a third stage turbine vane, and a fourth turbine stage having a pair of a fourth stage turbine blade and a fourth stage turbine vane; a plurality of external cooling passages respectively configured to extract external passage cooling air from axially different positions in the compressor to the outside of the casing and to supply the external passage cooling air to the turbine without having the external passage cooling air pass through a tie rod of the central shaft of the turbine, the plurality of external cooling passages supplying the external passage cooling air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane, the plurality of external cooling passages including a first external cooling passage, a second external cooling passage, and a third external cooling passage; and at least one connection cooling passage configured to connect corresponding cooling passages of the one turbine vane of the pair structure and the one turbine blade of the pair structure, wherein the at least one connection cooling passage includes a second stage connection cooling passage connecting corresponding cooling passages of the second stage turbine blade and the second stage turbine vane and a third stage connection cooling passage connecting corresponding cooling passages of the third stage turbine blade and the third stage turbine vane, wherein the second external cooling passage is configured to supply the external cooling passage air to the third stage turbine vane and the third stage turbine blade is configured to receive the external passage cooling air from the third stage turbine vane via the third stage connection cooling passage; wherein the third external cooling passage is configured to supply the external cooling passage air to the second stage turbine vane and the second stage turbine blade is configured to receive the external passage cooling air from the second stage turbine vane via the second stage connection cooling passage; wherein the first external cooling passage is separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing and is configured such that the first branch of the first external cooling passage supplies the external passage cooling air to the fourth stage turbine vane and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine, wherein the plurality of external cooling passages are coupled to internal cooling passages of the plurality of turbine blades or the plurality of the turbine vanes such that the plurality of external cooling passages communicates with film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes. 
However, Foust teaches one stage (second and third stages) of the multiple turbine stages including a pair structure (26b w/22b and/or 26c w/22c) having one turbine vane (26b, 26c) of a plurality of turbine vanes and one turbine blade (22b, 22c) of the plurality of turbine blades, the multiple turbine stages including a first stage with blades and vanes (28a with stationary components and 22a; Col.4 ll.25-27), a second stage (28b) with blades and vanes (22b, 26b), a third turbine stage (28c) having a pair of a third stage turbine blade (22c) and a third stage turbine vane (26c), and a fourth turbine stage (28d) having a pair of a fourth stage turbine blade (22d) and a fourth stage turbine vane (26d); 
a plurality of external cooling passages (46b, c, d) outside of a casing (Fig 1) to supply external passage cooling air to the turbine without having the external passage cooling air pass through any tie rod of any central shaft portion of the turbine (Fig 1), 
the plurality of external cooling passages supplying the external passage cooling air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane (i.e. to the second, third, and fourth stages 28b, c, d only), 
the plurality of external cooling passages including a first external cooling passage (46d), a second external cooling passage (46c), and a third external cooling passage (46b); and 
at least one connection cooling passage 66b, 66c) configured to connect corresponding cooling passages of the one turbine vane of the pair structure and the one turbine blade of the pair structure (Fig 1), 
wherein the at least one connection cooling passage includes a second stage connection cooling passage (66b) connecting corresponding cooling passages of the second stage turbine blade and the second stage turbine vane (Fig 1) and a third stage connection cooling passage (66c) connecting corresponding cooling passages of the third stage turbine blade and the third stage turbine vane (Fig 1), 
wherein the second external cooling passage (46c) is configured to supply the external cooling passage air to the third stage (28c) turbine vane and the third stage turbine blade is configured to receive the external passage cooling air from the third stage turbine vane via the third stage connection cooling passage (Fig 1); 
wherein the third external cooling passage (46b) is configured to supply the external cooling passage air to the second stage (28b) turbine vane and the second stage turbine blade is configured to receive the external passage cooling air from the second stage turbine vane via the second stage connection cooling passage (Fig 1); 
wherein the first external cooling passage is configured such that it supplies the external passage cooling air to the fourth stage turbine vane (Fig 1; Col.4 ll.4-6) 
wherein the plurality of external cooling passages are coupled to internal cooling passages of the plurality of turbine blades and the plurality of the turbine vanes (Col.3 l.65 - Col.4 l.8 and Col.5 ll.37-48) such that the plurality of external cooling passages discharge external cooling passage air into the hot gas path as dilution air (Col.5 ll.37-48). 
Foust further teaches that, to enhance low load operation, the plurality of external cooling passages may be bled from a single compressor exit location (Col.5 l.3 - Col.6 l.10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier to include the plurality of external cooling passages of Foust, in order to provide cooling to the other turbine stages (second, third, and fourth stage) of the turbine engine (Foust, Col.3 l.65 - Col.4 l.8 and Col.5 ll.37-48).
Meier in view of Foust still does not teach the plurality of external cooling passages respectively configured to extract external passage cooling air from axially different positions in the compressor; the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane, and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Chen teaches using a plurality of external cooling passages respectively configured to extract external passage cooling air from axially different positions in the compressor to supply cooling air to the different stages of turbine (Figs 1-2) in order to provide sufficiently pressurized air to each stage, while minimizing the amount of air being bled from the compressor, thereby improving efficiency (Col.2 ll.18-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Foust to include additional passages extracting from different positions in the compressor during normal operation as taught by Chen, in order to provide sufficiently pressurized cooling air to each turbine stage, while minimizing the amount of air being bled from the compressor, thereby improving efficiency (Chen, Col.2 ll.18-62).
Meier in view of Foust and Chen still does not teach the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane, and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Dobbeling teaches supplying external cooling passage air from the compressor (Col.4 ll.9-13) to the last stage turbine blades (which are fourth stage turbine blades 32) by passing through a rotor disk (14 w/27) of the fourth turbine stage (Fig 6), without passing through the fourth stage turbine vane and without passing through any tie rod of any central shaft (19, 20) of the turbine (Fig 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust and Chen to use the fourth stage turbine blade cooling through the fourth stage turbine disk as taught by Dobbeling, in order to provide cooling to the fourth stage turbine blade (thereby preventing overheating; Dobbeling, Col.1 ll.47-57) without using a large axial bore through the entire axial extent of the disk that reduces the strength of the disk under centrifugal load (Dobbeling, Col.2 ll.27-35).
Meier in view of Foust, Chen, and Dobbeling still does not teach the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane and the second branch supplying the fourth stage turbine blade; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Takamura teaches that the external cooling passage (91, 92) supplying the fourth turbine stage vane (34d) may be separated into a first branch (93) of the first external cooling passage and a second branch (95) of the first external cooling passage at the outside of the casing (Figs 8-11), thus the first branch supplying the fourth stage vane and the second branch supplying the fourth stage turbine blade (Figs 8-11). Takamura further teaches a tie rod (41) of a central shaft (1) of the gas turbine engine, there being no cooling passage that passes through the tie rod (Figs 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine system of Meier in view of Foust, Chen, and Dobbeling to use a tie rod and branch the first external cooling passage to the fourth stage turbine vanes and blades as taught by Takamura, in order to fasten the disks to the central shaft (Takamura, [0038]) and make use of the lowest pressure extraction point necessary for cooling, thereby suppressing the driving force of the compressor and suppressing a reduction in the efficiency of the gas turbine (Takamura, [0116]).
Finally, Meier in view of Foust, Chen, Dobbeling, and Takamura does not teach the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Weaver teaches external cooling passage air (46) is discharged to the hot gas path (34) via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes (Col.3 ll.23-30, Col.3 l.62 - Col.4 l.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to facilitate the desired discharge of cooling air into the hot gas path of Meier in view of Foust, Chen, Dobbeling and Takamura using film cooling holes on the blades and vanes as taught by Weaver, in order to provide cooling to all the external surfaces of the vanes and blades, including leading and trailing edges, in addition to cooling the working fluid (Weaver, Col.3 ll.23-30, Col.3 l.62 - Col.4 l.3). 
Regarding claim 2, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches the invention as claimed and as discussed above.  Meier further teaches each stage of turbine vanes of the plurality of turbine vanes are fixed to the casing and arranged alternately with each stage of turbine blades of the plurality of turbine blades (Figs 1-2).
Regarding Claim 7, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach that as a number of a turbine stage to which the external passage cooling air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the external passage cooling air increases.
However, Chen further teaches as a number of a turbine stage to which the air is supplied by a corresponding external cooling passage of the plurality of external cooling passages increases, a distance between the turbine stage and the position in the compressor at which the corresponding external cooling passage extracts the air increases (Figs 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver, to use the external cooling passage arrangement of Chen, in order to “assure that the working gas does not backflow through the cooling system, the pressure of the compressed air has to be greater than that of the working gas at the point at which the air is introduced into the working gas flow path” (Chen 6487863, Col.2 ll.24-47).
Regarding Claim 8, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach a cooling unit configured to cool the air flowing through at least one passage of the plurality of external cooling passages.
However, Foust further teaches adding a cooling unit (60b, 60c, 60d) to each external cooling passage in order to provide precise control over cooling air flow and temperature to each stage (Col.4 ll.38-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver to use cooling units as taught by Foust (Fig 3), in order to provide precise control over cooling air flow and temperature to each stage (Foust, Col.4 ll.38-53).
Regarding Claim 9, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach the cooling unit cools the air flowing through the respective passages to different temperatures.
However, the air temperatures in the respective passages are desired results of operating the system and specifically, a recitation of how the cooling unit function(s) within the gas turbine system. 
In this case, Foust teaches a cooling unit (comprised of coolers or heat exchanger 60b-d) where “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 
Thus, Foust teaches the cooler(s) is/are operable (in combination with valving) to achieve specific temperature regulation in the individual the air passages, which includes regulating each the air passage to different temperatures. Note, MPEP2114(II) provides apparatus claims (i.e. Claim 9) cover what a device is, not what a device does; thus a claim containing a recitation with respect to the manner in which a claimed apparatus (i.e. gas turbine engine with coolers on cooling passages) is intended to be employed (i.e., to achieve different temperatures in the cooling passages) does not differentiate the claimed apparatus from a prior art apparatus (Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver) if the prior art apparatus teaches all the structural limitations of the claim Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaching all the limitations of the claimed invention as discussed above including a gas turbine with coolers forming a cooling unit on cooling passages and Foust teaching suitable valving to control flow and temperature in the individual cooling passages to the individual turbine stages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver to use the suitable valving of Foust for the air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).
Regarding Claim 12, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above.
Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach at least one cooling air control valve provided on an inlet or path of each of the plurality of external cooling passages
However, Foust further teaches “suitable valving (not shown) to control flow of the bleed air through the heat exchangers 60b, 60c, 60d, which may be used to control the air flow through the heat exchangers 60b, 60c, 60d, and may provide control of bleed air temperature to the individual stages 28b, 28c, 28d…[the] flow and temperature control [being] implemented, for example, through the controller 50” (Foust, Col.4 ll.38-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver to use the suitable valving of Foust for the air passages, in order to provide precise flow and temperature control to the individual turbine stages (Foust, Col.4 ll.38-53).
Regarding Claim 14, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that the external passage cooling air is drawn into a radially inward portion of the turbine blade.
However, Foust further teaches the at least one connection cooling passage extends through radially inner ends of the turbine blade and the turbine vane that are disposed in the at least one identical stage such that air is drawn into a radially inward portion of the turbine blade (the connection between blade and vane occurring at the radially inner ends in Fig 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver to include the connection cooling passages and external cooling passage arrangement of Foust, in order to provide cooling to the other turbine stage blades (second and third) of the turbine engine (Foust, Col.3 l.65 - Col.4 l.8 and Col.5 ll.37-48).
Regarding Claim 15, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-inside cooling passage is formed through a radially inner end of a corresponding turbine blade of the plurality of turbine blades such that the outlet cooling air is drawn into a radially inward portion of the corresponding turbine blade (Fig 2). 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver, and in further view of Hill 10287905. 
Regarding Claim 5, Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-outside cooling passage of the outlet cooling passage is configured to supply air to the first stage turbine vane (232, Fig 2) of the plurality of turbine vanes, and the outlet-inside cooling passage of the outlet cooling passage is configured to supply air to a first stage turbine blade of the plurality of turbine blades (242, Fig 2). 
Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver as discussed so far, does not teach the outlet-inside cooling passage is configured to also supply the air to a second stage turbine blade of the plurality of turbine blades (see also, 112b discussion above).
However, Hill teaches the substitutional equivalence of the outlet-inside passage feeding first stage turbine blade and an external cooling passage feeding both second stage turbine vanes and blades (Fig 5 of Hill, which is the same as the outlet-inside and external cooling passage configuration taught by Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver above) and an embodiment (Fig 6 of Hill) where an outlet-inside the air passage (flowing C1, C1A, and C1B) feeds both first stage turbine blades and second stage turbine blades (68, 72) and an external cooling passage (flowing C2) feeds the second stage turbine vane (70).

    PNG
    media_image2.png
    770
    662
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    783
    672
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver to feed the second stage turbine blades with the outlet-inside passage as taught by Hill, because Hill teaches this configuration as substitutionally equivalent for the configuration taught by Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).
Regarding Claim 6, Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver and Hill teaches all the limitations of the claimed invention as discussed above. Meier further teaches the outlet-inside cooling passage comprises: a first outlet-inside cooling passage (214; Fig 2) configured to supply the air to the first stage turbine blade (242 in Fig 2). 
Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver and Hill as discussed so far, does not teach a second outlet-inside cooling passage configured to supply the air to the second stage turbine blade.
However, Hill further teaches the outlet-inside cooling passage (in Fig 6) comprising a first outlet-inside cooling passage (flowing C1, C1A) feeding the first stage turbine blade (68) and a second outlet-inside cooling passage (flowing C1B) feeding the second stage turbine blade (72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver and Hill, to use the first and second outlet-inside passages as in Hill, in order to feed both the first and second stage turbine blades as now required by Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver and Hill (see rejection of claim 5 above). That is, Hill’s Fig 6, was taught by Hill as substitutionally equivalent for the configuration of Hill’s Fig 5 with only a single outlet-inside the air passage (Hill, Col.2 ll.54-58, Col.5 ll.63-end, Col.6 ll.36-40).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver, and in further view of Hermeler EP1389668A1. 
Regarding Claim 16, Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver  teaches all the limitations of the claimed invention as discussed above. Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver as discussed so far, does not teach a pre-swirler disposed in the at least one connection cooling Page 11 of 22Application No. 16/149,083 passage at a position at which the outlet cooling air is drawn into the radially inward portion of the corresponding turbine blade
However, Hermeler teaches a pre-swirler (34) is disposed in at least one connection cooling Page 11 of 22Application No. 16/149,083 passage between a pair of blades and vanes of the same stage (Figs 2-4) at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (into 35; Figs 2-4; 34 is axially aligned with the adjacent vane 14a and positioned upstream in the air flow from the turbine disk and the radially inward portion thereof just as in Applicant’s Fig 4). 

    PNG
    media_image4.png
    490
    656
    media_image4.png
    Greyscale

Note, Fig 4 is drawn with reference to the embodiment of Fig 3, however the concept of using preswirler(s) in the connection cooling passage between turbine vane and blade in Fig 4 is still applicable to the connection cooling passage between turbine vane and blade of Fig 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Chen, Dobbeling, Takamura, and Weaver to include the pre-swirlers of Hermeler’s Fig 4 for the connection cooling passage(s), in order to accelerate the air in a targeted manner from the turbine vane so that it is low-loss, i.e., flows almost completely, without interference into the working medium, to an inlet opening in the turbine shaft and into the blade cooling channel (Hermeler, [0024]).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over both Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver, and in further view of Reichert 6427448.
Regarding Claim 17, Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver does not teach a sealing member disposed in the connection cooling passage at a position at which the air is drawn into the radially inward portion of the corresponding turbine blade (note, Applicant’s seal is upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the air flow; Fig 4).  
However, Reichert teaches a gas turbine (2) with a plurality of cooling passages (22, 32; Col.4 ll.33-37, 57-63; Figs 1-2) configured to extract air from different positions of the compressor (6; Col.4 ll.33-37) and supply the air to the turbine (4) without having the air pass through a central shaft of the turbine (Figs 1-2); at least one connection cooling passage (from 42 through 24 and 46) configured to connect corresponding cooling passages of a pair structure (Fig 2) having one turbine blade (30) and one turbine vane (26), which are disposed in at least one identical stage (Fig 2); and a sealing member (Col.5 ll.5-10) disposed in the connection cooling passage at a position at which air is drawn into the radially inward portion of the corresponding turbine blade (“[t]he swirl nozzle 44A is formed by two seals which are fastened to the shaft 20…[to] close the gap between the guide vane 26 and the shaft 20”, Col.5 ll.5-10; disposed upstream of the turbine blade and the radially inward portion thereof with respect to both the main working fluid flow and the air flow).

    PNG
    media_image5.png
    629
    550
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    845
    557
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver to use the seals of Reichert for the connection cooling passages, in order to close gaps between the stationary and rotational components, thereby preventing leakage and further minimizing the extent of the air required to perform he required cooling task, thus improving gas turbine efficiency (all of which desirable as taught by Reichert, Col.4 l.65 - Col.5 l.4, Col.5 ll.40-44, Col.6 ll.4-16). 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver, and in further view of Takahashi 8602724 and Suciu 20150354465. 
Regarding claim 22, Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver does not teach the outlet-outside cooling passage including a first the air control valve disposed downstream from the branch of the inlet portion, and wherein the outlet-inside cooling passage includes a series connection of a cooler and a second the air control valve connected to an input of the cooler, the series connection disposed downstream from the branch of the inlet portion.
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet cooling passage extracting air from an outlet of the compressor and supplying the air to the turbine without having the air pass through the central shaft of the turbine (Figs 4A-B), the outlet cooling passage comprising: 

    PNG
    media_image7.png
    787
    1073
    media_image7.png
    Greyscale

an inlet portion including a branch formed outside the combustor (Figs 4A-B above and below), the branch having an inlet port (Figs 4A-B above and below) and first and second outlet ports (to 50 and line including 48B) respectively communicating with the inlet port (Figs 4A-B), the inlet port of the branch of the inlet portion communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), the first and second outlet ports connected to each other at one end (Figs 4A-B); 

    PNG
    media_image8.png
    785
    1065
    media_image8.png
    Greyscale

an outlet-outside cooling passage (including 48B and 49B) connected to the first outlet port of the inlet portion and configured to extract air from the outlet of the compressor to an outside of the casing and to directly supply the air to a plurality of stationary blade rings and turbine vanes of the turbine (Figs 4A-B), the outlet-outside cooling passage communicating with the outlet of the compressor via the branch of the inlet portion (Figs4A-B); and 
an outlet-inside cooling passage (50) connected to the second outlet port of the inlet portion and configured to extract air from the outlet of the compressor into an inside of the casing and to supply the air to a plurality of turbine blades (rotor the air exiting 51), the outlet-inside cooling communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B), the outlet-inside the air passage being downstream of the branch of the inlet portion (Figs 4A-B); 
a first air control valve (48B) in the outlet-outside the air passage downstream from the branch of the inlet portion and a cooler (51) in the outlet-inside the air passage downstream from the branch of the inlet portion (Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Foust, Cheng, Dobbeling, Takamura, and Weaver, to have a valve such as 48B and cooler such as 51 of Takahashi in order to provide selective the air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62) and to provide temperature adjustment to the air (Takahashi, Col.8 ll.49-53).
Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver, and Takahashi does not teach a second the air control valve connected to an input of the cooler in a series connection in the outlet-inside the air passage.
However, Suciu teaches an air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the air ([0046]). 

    PNG
    media_image9.png
    671
    852
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside the air passage and cooler of Meier in view of Foust, Cheng, Dobbeling, Takamura, Weaver, and Takahashi, to have the second the air valve and bypass line of Suciu, in order to provide precise temperature regulation of the air flow (Suciu, [0046]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Foust, Chen, Dobbeling, Takamura, and Weaver. 
Regarding claim 18, Meier teaches a method of cooling a gas turbine (100, 200; Figs 1-2) including a casing (Figs 1-2 below), a compressor (130), a combustor (142), and a turbine (150) which are disposed in the casing (Figs 1-2), the method comprising: 
an outlet cooling air supply operation of extracting air from an outlet (at 134) of the compressor and supplying air to the turbine without having the air pass through a central shaft of the turbine (Fig 2 below), the outlet cooling air supply operation comprising:

    PNG
    media_image1.png
    937
    1325
    media_image1.png
    Greyscale

branching the outlet cooling air supplied by the outlet cooling air supply operation into first and second branches (216, 214) from a main branch (212) formed outside the combustor (Fig 2), 
the main branch having an inlet port (to 134) communicating with the outlet of the compressor to extract the outlet cooling air from the compressor (Fig 2), 
the first and second branches connected to each other at one end of the main branch (via 250, 210); 
extracting the outlet cooling air of the first branch from the outlet of the compressor to an outside of the casing and supplying the outlet cooling air to the first stage turbine vane of a plurality of turbine vanes (232, Col.5 ll.13-17; Fig 2), the first branch communicating with the outlet of the compressor via the main branch (Fig 2); and 
extracting the outlet cooling air of the second branch from the outlet of the compressor into an inside of the casing and supplying the outlet cooling air to a first stage turbine blade of a plurality of turbine blades of the turbine (242; Fig 2), the second branch communicating with the outlet of the compressor via the main branch of the inlet portion (Fig 2).
Meier does not teach a first cooling air control valve in the first branch; and an external cooling air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying the external cooling passage air to the turbine without having the external cooling passage air pass through a tie rod of the central shaft of the turbine; wherein the supplying comprises supplying the external cooling passage air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane; wherein the external cooling passage air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine via at least one connection cooling passage configured to connect corresponding cooling passages of the one turbine blade of the pair structure and the one turbine vane of the pair structure, wherein the at least one connection cooling passage includes a second stage connection cooling passage connecting corresponding cooling passages of a second stage turbine blade and a second stage turbine vane and a third stage connection cooling passage connecting corresponding cooling passages of a third stage turbine blade and a third stage turbine vane, wherein the second external cooling passage is configured to supply the external passage cooling air to the third stage turbine vane and the third stage turbine blade is configured to receive the external passage cooling air from the third stage turbine via the third stage connection cooling passage; and wherein the third external cooling passage is configured to supply the external cooling passage air to the second stage turbine vane and the second stage turbine blade is configured to receive the external passage cooling air from the second stage turbine vane via the second stage connection cooling passage, wherein the first external cooling passage is separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing and is configured such that the first branch of the first external cooling passage supplies the external passage cooling air to the fourth stage turbine vane and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine, wherein the plurality of external cooling passages are coupled to internal cooling passages of the plurality of turbine blades or the plurality of the turbine vanes such that the plurality of external cooling passages communicates with film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes. 
However, Takahashi teaches a gas turbine engine (GT in Figs 4A-B) with an outlet cooling air supply operation of extracting outlet cooling air from an outlet of the compressor and supplying the air to the turbine without having the air pass through a central shaft of the turbine (Figs 4A-B), the outlet cooling air supply operation comprising: 
branching the air supplied by the outlet cooling air supply operation into first and second branches (line with 48B, and line 50) from a main branch (Fig 4A below) formed outside the combustor (Figs 4A-B), 

    PNG
    media_image10.png
    787
    1073
    media_image10.png
    Greyscale

the main branch having an inlet port communicating with the outlet of the compressor to extract the air from the compressor (Figs 4A-B), 
the first and second branches connected to each other at one end of the main branch(Fig 4A); 
extracting the air of the first branch to an outside of the casing and supplying the air to stationary blade ring(s) and vanes of the gas turbine engine (Figs 4A-5) via a first air control valve (48B), the first branch communicating with the outlet of the compressor via the main branch (Figs 4A-B); and 
extracting the air of the second branch into an inside of the casing and supplying the air to a plurality of turbine blades of the turbine (rotor the air exiting 51), the second branch communicating with the outlet of the compressor via the branch of the inlet portion (Figs 4A-B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier to have a valve such as 48B of Takahashi in order to provide selective the air flow splits to the rotor and stationary vane/blade ring of the gas turbine engine depending on operating state of the engine (e.g., startup, load, etc.) (Takahashi, Col.8 ll.31-62).
Meier in view of Takahashi still does not teach an external cooling air supply operation of extracting air from axially different positions in the compressor to the outside of the casing and supplying the external cooling passage air to the turbine without having the external cooling passage air pass through a tie rod of the central shaft of the turbine; wherein the supplying comprises supplying the external cooling passage air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane; wherein the external cooling passage air supplied in the external the air supply operation simultaneously cools one turbine blade and one turbine vane of a pair structure of a stage of the turbine via at least one connection cooling passage configured to connect corresponding cooling passages of the one turbine blade of the pair structure and the one turbine vane of the pair structure, wherein the at least one connection cooling passage includes a second stage connection cooling passage connecting corresponding cooling passages of a second stage turbine blade and a second stage turbine vane and a third stage connection cooling passage connecting corresponding cooling passages of a third stage turbine blade and a third stage turbine vane, wherein the second external cooling passage is configured to supply the external passage cooling air to the third stage turbine vane and the third stage turbine blade is configured to receive the external passage cooling air from the third stage turbine via the third stage connection cooling passage; and wherein the third external cooling passage is configured to supply the external cooling passage air to the second stage turbine vane and the second stage turbine blade is configured to receive the external passage cooling air from the second stage turbine vane via the second stage connection cooling passage, wherein the first external cooling passage is separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing and is configured such that the first branch of the first external cooling passage supplies the external passage cooling air to the fourth stage turbine vane and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine, wherein the plurality of external cooling passages are coupled to internal cooling passages of the plurality of turbine blades or the plurality of the turbine vanes such that the plurality of external cooling passages communicates with film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes. 
However, Foust teaches one stage (second and third stages) of the multiple turbine stages including a pair structure (26b w/22b and/or 26c w/22c) having one turbine vane (26b, 26c) of a plurality of turbine vanes and one turbine blade (22b, 22c) of the plurality of turbine blades, the multiple turbine stages including a first stage with blades and vanes (28a with stationary components and 22a; Col.4 ll.25-27), a second stage (28b) with blades and vanes (22b, 26b), a third turbine stage (28c) having a pair of a third stage turbine blade (22c) and a third stage turbine vane (26c), and a fourth turbine stage (28d) having a pair of a fourth stage turbine blade (22d) and a fourth stage turbine vane (26d); 
a plurality of external cooling passages (46b, c, d) outside of a casing (Fig 1) to supply external passage cooling air to the turbine without having the external passage cooling air pass through any tie rod of any central shaft portion of the turbine (Fig 1), 
the plurality of external cooling passages supplying the external passage cooling air to at least one turbine vane of the plurality of turbine vanes other than the first stage turbine vane (i.e. to the second, third, and fourth stages 28b, c, d only), 
the plurality of external cooling passages including a first external cooling passage (46d), a second external cooling passage (46c), and a third external cooling passage (46b); and 
at least one connection cooling passage 66b, 66c) configured to connect corresponding cooling passages of the one turbine vane of the pair structure and the one turbine blade of the pair structure (Fig 1), 
wherein the at least one connection cooling passage includes a second stage connection cooling passage (66b) connecting corresponding cooling passages of the second stage turbine blade and the second stage turbine vane (Fig 1) and a third stage connection cooling passage (66c) connecting corresponding cooling passages of the third stage turbine blade and the third stage turbine vane (Fig 1), 
wherein the second external cooling passage (46c) is configured to supply the external cooling passage air to the third stage (28c) turbine vane and the third stage turbine blade is configured to receive the external passage cooling air from the third stage turbine vane via the third stage connection cooling passage (Fig 1); 
wherein the third external cooling passage (46b) is configured to supply the external cooling passage air to the second stage (28b) turbine vane and the second stage turbine blade is configured to receive the external passage cooling air from the second stage turbine vane via the second stage connection cooling passage (Fig 1); 
wherein the first external cooling passage is configured such that it supplies the external passage cooling air to the fourth stage turbine vane (Fig 1; Col.4 ll.4-6) 
wherein the plurality of external cooling passages are coupled to internal cooling passages of the plurality of turbine blades and the plurality of the turbine vanes (Col.3 l.65 - Col.4 l.8 and Col.5 ll.37-48) such that the plurality of external cooling passages discharge external cooling passage air into the hot gas path as dilution air (Col.5 ll.37-48). 
Foust further teaches that, to enhance low load operation, the plurality of external cooling passages may be bled from a single compressor exit location (Col.5 l.3 - Col.6 l.10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi to include the plurality of external cooling passages of Foust, in order to provide cooling to the other turbine stages (second, third, and fourth stage) of the turbine engine (Foust, Col.3 l.65 - Col.4 l.8 and Col.5 ll.37-48).
Meier in view of Takahashi and Foust still does not teach the plurality of external cooling passages respectively configured to extract external passage cooling air from axially different positions in the compressor; the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane, and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Chen teaches using a plurality of external cooling passages respectively configured to extract external passage cooling air from axially different positions in the compressor to supply cooling air to the different stages of turbine (Figs 1-2) in order to provide sufficiently pressurized air to each stage, while minimizing the amount of air being bled from the compressor, thereby improving efficiency (Col.2 ll.18-62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Takahashi and Foust to include additional passages extracting from different positions in the compressor during normal operation as taught by Chen, in order to provide sufficiently pressurized cooling air to each turbine stage, while minimizing the amount of air being bled from the compressor, thereby improving efficiency (Chen, Col.2 ll.18-62).
Meier in view of Takahashi, Foust, and Chen still does not teach the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane, and the second branch of the first external cooling passage supplies the external cooling passage air to the fourth stage turbine blade, the second branch of the first external cooling passage being connected to the fourth stage turbine blade by passing through a rotor disk of the fourth turbine stage, without passing through the fourth stage turbine vane and without passing through the tie rod of the central shaft of the turbine; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Dobbeling teaches supplying external cooling passage air from the compressor (Col.4 ll.9-13) to the last stage turbine blades (which are fourth stage turbine blades 32) by passing through a rotor disk (14 w/27) of the fourth turbine stage (Fig 6), without passing through the fourth stage turbine vane and without passing through any tie rod of any central shaft (19, 20) of the turbine (Fig 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi, Foust, and Chen to use the fourth stage turbine blade cooling through the fourth stage turbine disk as taught by Dobbeling, in order to provide cooling to the fourth stage turbine blade (thereby preventing overheating; Dobbeling, Col.1 ll.47-57) without using a large axial bore through the entire axial extent of the disk that reduces the strength of the disk under centrifugal load (Dobbeling, Col.2 ll.27-35).
Meier in view of Takahashi, Foust, Chen, and Dobbeling still does not teach the first external cooling passage being separated into a first branch of the first external cooling passage and a second branch of the first external cooling passage at the outside of the casing, thus the first branch supplying the fourth stage vane and the second branch supplying the fourth stage turbine blade; and wherein the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Takamura teaches that the external cooling passage (91, 92) supplying the fourth turbine stage vane (34d) may be separated into a first branch (93) of the first external cooling passage and a second branch (95) of the first external cooling passage at the outside of the casing (Figs 8-11), thus the first branch supplying the fourth stage vane and the second branch supplying the fourth stage turbine blade (Figs 8-11). Takamura further teaches a tie rod (41) of a central shaft (1) of the gas turbine engine, there being no cooling passage that passes through the tie rod (Figs 1-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine system of Meier in view of Takahashi, Foust, Chen, and Dobbeling to use a tie rod and branch the first external cooling passage to the fourth stage turbine vanes and blades as taught by Takamura, in order to fasten the disks to the central shaft (Takamura, [0038]) and make use of the lowest pressure extraction point necessary for cooling, thereby suppressing the driving force of the compressor and suppressing a reduction in the efficiency of the gas turbine (Takamura, [0116]).
Finally, Meier in view of Takahashi, Foust, Chen, Dobbeling, and Takamura does not teach the external cooling passage air is discharge to the hot gas path via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes.
However, Weaver teaches external cooling passage air (46) is discharged to the hot gas path (34) via film cooling holes formed on surfaces of the plurality of turbine blades or the plurality of turbine vanes (Col.3 ll.23-30, Col.3 l.62 - Col.4 l.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to facilitate the desired discharge of cooling air into the hot gas path of Meier in view of Takahashi, Foust, Chen, Dobbeling and Takamura using film cooling holes on the blades and vanes as taught by Weaver, in order to provide cooling to all the external surfaces of the vanes and blades, including leading and trailing edges, in addition to cooling the working fluid (Weaver, Col.3 ll.23-30, Col.3 l.62 - Col.4 l.3). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver, and in further view of Ouchi JP2012102648. 
Regarding claim 20, Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above. 
Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver does not teach the external the air supply operation comprises a flow rate control operation for controlling a flow rate of the air using at least one the air control valve provided on an inlet or path of each of the plurality of external cooling passages for extracting the air from the axially different positions in the compressor to the outside of the casing and supplying the air to the turbine.  
However, Ouchi teaches an air system for a gas turbine engine (Figs 1 and 7-10) where a valve (6a, 6b, 6c) is placed on every cooling passage line (5a, 5b, 5c) such that an external the air supply operation comprises a flow rate control operation for controlling a flow rate of the air using at least one of the air control valves (6a, 6b, 6c) provided on a path of each of the plurality of external cooling passages (5a, 5b, 5c) for extracting air from the axially different positions in the compressor (1) to the outside of the casing and supplying the air to the turbine (4); thereby precisely adjusting the flow rate of the air to each section of the turbine (i.e., via control device 7; p.2 ll.72-end).

    PNG
    media_image11.png
    580
    816
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine of Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver, to include the air control valve(s) as in Ouchi in the external cooling passage(s), in order to provide precise control over the air flow to the turbine stages (Ouchi, p.2 ll.72-end). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver, and in further view of Suciu. 
	Regarding claim 21, Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver teaches all the limitations of the claimed invention as discussed above (including the first branch includes a first the air control valve disposed downstream from the main branch; see rejection of claim 18 above).
	Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver as discussed so far, does not teach the second branch includes a series connection of a cooler and a second the air control valve connected to an input of the cooler, the series connection disposed downstream from the main branch.
	However, Takahashi further teaches the second branch being downstream from the main branch (Figs 4A-B) and a cooler (51) in the second branch (Figs 4A-B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver, to have a cooler such as 51 of Takahashi in order to provide temperature adjustment to the air (Takahashi, Col.8 ll.49-53).
Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver does not teach a second the air control valve connected to an input of the cooler in a series connection in the outlet-inside the air passage.
However, Suciu teaches an air passage (154, 156) with a cooler (140) and a valve (162) connected to an input of the cooler in a series connection so as to provide the option of bypassing at least a portion of the flow past the cooler to achieve desired temperature regulation of the air ([0046]). 

    PNG
    media_image9.png
    671
    852
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outlet-inside the air passage and cooler of Meier in view of Takahashi, Foust, Cheng, Dobbeling, Takamura, and Weaver, to have the second the air valve and bypass line of Suciu, in order to provide precise temperature regulation of the air flow (Suciu, [0046]).

Response to Arguments
The Remarks filed 30 September 2022 were carefully considered as could be best understood and were addressed in the rejections above at the relevant locations, but they are rendered moot because they do not apply to the new combination of references applied in the discussion above. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741